image21.jpg [image21.jpg]
image01.jpg [image01.jpg]
CARDTRONICS PLC
FOURTH AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT FOR EMPLOYEES
(New Hire)
The grant of restricted stock units (“RSUs”) to [●] (the “Participant”) on [●]
(the “Grant Date”) by Cardtronics plc, an English public limited company (the
“Company”), is subject to the terms and conditions of the Cardtronics plc.
Fourth Amended and Restated 2007 Stock Incentive Plan (as assumed and adopted by
the Company) (the “Plan”) and this Restricted Stock Unit Agreement (this
“Agreement”). By the Participant’s acceptance (electronic or otherwise) of this
grant of RSUs, the Participant agrees to all the terms and conditions of the
Plan, this Agreement, and any country-specific terms and conditions set forth in
the addendum to this Agreement.
1.Grant of RSUs. This Agreement applies to the grant to the Participant of [●]
RSUs. Each RSU represents a contractual right to receive one Class A ordinary
share, nominal value $0.01 each, of Cardtronics plc (an “Ordinary Share”)
following the vesting of such RSU in accordance with and subject to this
Agreement and the Plan.
2.Vesting Schedule. The Participant’s RSUs will vest in accordance with the
following schedule provided the Participant is continuously employed by the
Employer through the specified vesting date (each a “Vesting Date”) and subject
to this Agreement and the Plan:
[●]
3.Definitions. To the extent any capitalized terms used in this Agreement are
not defined herein, they shall have the meaning ascribed to them in the Plan. In
addition to the terms defined elsewhere herein, the following capitalized terms
shall have the meanings indicated below:
(a)        “Cause” shall have the meaning ascribed to it in the Participant’s
employment agreement with the Company, a Subsidiary or the Company’s holding
company; provided, however, that if the Participant does not have such an
employment agreement or the Participant’s employment agreement does not define
the term “cause”, then “Cause” shall mean the termination of the Participant’s
employment with the Company based on a determination by the Committee (or its
delegate) that the Participant: (i) has engaged in gross negligence, gross
incompetence or willful misconduct in the performance of the Participant’s
duties with respect to the Company or any Affiliate; (ii) has refused without
proper legal reason to perform the Participant’s duties and responsibilities to
the Company or any Affiliate; (iii) has materially breached any material
provision of a written agreement or corporate policy or code of conduct
established by the Company or any Affiliate; (iv) has willfully engaged in
conduct that is materially injurious to the Company or any Affiliate; (v) has
disclosed without specific authorization from the Company confidential
information of the Company or any Affiliate that is materially injurious to any
such entity; (vi) has committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a


aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH 16, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
fiduciary duty to the Company or any Affiliate; or (vii) has been convicted of
(or pleaded no contest to) a crime involving fraud, dishonesty or moral
turpitude or any felony (or a crime of similar import in a foreign
jurisdiction).
(b)        “Disability” shall mean that a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering the Company’s employees;
provided that in all cases, “Disability” shall meet the requirements under
Section 409A of the Code.
(c)        “Employer” shall mean the Company or Subsidiary that employs the
Participant.
(d)  “Termination Date” shall mean the effective date of termination or
cessation of the Participant’s employment with the Employer if the Participant
is a resident of, or employed in, the United States. If the Participant is a
resident of, or employed outside of the United States, “Termination Date” shall
mean the earliest of (i) the date on which notice of termination or cessation of
the Participant's employment with the Employer is provided to or by the
Participant; (ii) the last day of the Participant’s active service with the
Employer or (iii) the last day on which the Participant is an employee of the
Employer, as determined in each case without included any required advance
notice period and irrespective of the status of the termination under local
labor or employment laws.
4.Termination of Service. In the event the Participant’s employment with
Employer terminates involuntarily, other than for Cause, or as a result of the
death or Disability of the Participant, any unvested RSUs shall become fully
vested and paid out in Ordinary Shares within 30 days following such employment
termination. In the event the Participant’s employment with Employer terminates
for any reason other than as set forth in the prior sentence, the Participant
shall cease vesting in the RSUs as of the Termination Date and any unvested RSUs
shall be forfeited in their entirety.
5.Settlement of the RSUs. Except as otherwise set forth in Section 4 and Section
7, the Company shall settle the RSUs by arranging for Ordinary Shares to be
credited to the Participant’s account in the electronic stock plan account
maintained with the brokerage firm engaged by the Company in connection with the
operation of the Plan (the “Administrator”) on or within 30 days following each
Vesting Date, provided that the Company may require the Participant to pay up
the nominal value of such Ordinary Shares of $0.01 before the RSUs are settled.
The Participant’s RSUs shall be settled in the form of Ordinary Shares, except
to the extent settlement in Ordinary Shares (i) is prohibited under applicable
law or would be in breach of the requirements of any applicable regulatory
rules, regulations or codes; or (ii) would require the Participant, the Company
or the Employer to obtain the approval of any governmental or regulatory body in
the Participant’s country of residence (or country of employment, if different),
in which case the RSUs may, at the discretion of the Committee and subject to
the Plan and such policies and procedures as it may adopt from time to time,
settle the RSUs in cash. The Company may require the Participant to immediately
sell any Ordinary Shares acquired by the Participant upon vesting or settlement
if necessary to comply with applicable local law or to comply with tax
obligations with respect to the vesting or settlement (in which case, the
Participant hereby expressly authorizes the Company to issue sales instructions
in relation to such Ordinary Shares on the Participant’s behalf). Neither the
Company nor the Committee will be liable to the Participant or any other Person
for damages relating to any delays in issuing or crediting the Ordinary Shares
or any mistakes or errors in the issuance or crediting of the Ordinary Shares.
2


aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH 16, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
6.Dividend Equivalent Rights. If the Company declares a dividend with respect to
Ordinary Shares, the Participant will receive dividend equivalent rights (the
“DERs”) equal to the amount of the dividends payable on the dividend payment
date with respect to the number of Ordinary Shares represented by the RSUs
outstanding as of the dividend record date. The DERs will be subject to the same
terms and conditions that apply to the RSUs (including vesting conditions), such
that no payment shall be due to the Participant unless and until the
corresponding RSUs have vested in accordance with Section 2. The DERs will be
settled in cash on the date the underlying RSUs are settled, subject to the
Company’s collection of the Tax-Related Items pursuant to Section 8. If an RSU
is settled before a dividend payment date, but after the dividend record date,
the Participant will be entitled to be paid for the DERs that relate to such
RSUs on the dividend payment date, or within 30 days thereafter; provided that
payment for such DERs shall be made no later than the later of (i) the last day
of the taxable year in which the settlement of the RSUs occurs and (ii) the
fifteenth (15th) day of the third (3rd) calendar month following the settlement
of the RSUs.
7.Corporate Change. In the event of a Corporate Change, (i) if the Participant’s
then outstanding RSUs are continued, assumed or substituted for awards with
substantially the same terms, by the Company or the surviving company or
corporation or its parent, such RSUs shall be eligible to continue to vest in
accordance with the terms of this Agreement; provided that, if, on or following
the date of consummation of the Corporate Change, the Participant’s employment
is terminated by the Company or the surviving company or corporation or its
parent without Cause or as a result of death or Disability of the Participant,
and such termination of employment is a “separation from service (within the
meaning of Treasury Regulation 1.409A-1(h)), such RSUs shall fully vest and be
paid out in Ordinary Shares within thirty (30) days following such termination,
 or (ii) if the Participant’s then outstanding RSUs are not continued, assumed
or substituted for awards with substantially the same terms, by the Company or
the surviving company or corporation or its parent, such outstanding RSUs shall
fully vest as of immediately prior to the Corporate Change and be paid out in
Ordinary Shares at the consummation of the Corporate Change.
8.Withholding of Tax. Regardless of any action the Company or its Affiliates or
an Employer takes with respect to any or all income tax (including U.S. federal,
state and local taxes or non-U.S. taxes), social insurance, payroll tax, payment
on account or other tax-related withholding (the “Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and that the Company and its Affiliates or an Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the settlement of RSUs, the subsequent sale of any Ordinary
Shares acquired pursuant to the RSUs and the receipt of any dividends or DERs
and (ii) do not commit to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate the Participant’s liability for Tax-Related Items.
Prior to the delivery of Ordinary Shares on or following the vesting of the
RSUs, if the Participant’s country of residence (or country of employment, if
different) requires withholding of Tax-Related Items, then, at the discretion of
the Committee, (i) the Company or the Participant’s Employer, as applicable,
shall withhold a sufficient number of whole Ordinary Shares otherwise issuable
upon the vesting of the RSUs that have an aggregate fair market value sufficient
to pay the Tax-Related Items required to be withheld with respect to the
Ordinary Shares at the applicable minimum statutory rate or other withholding
rate, including the maximum rate, as determined by the Committee in accordance
with the Plan and applicable law or (ii) the Participant will pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of the Participant’s participation in
the Plan or the Participant’s acquisition of
3


aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH 16, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
Ordinary Shares at the applicable minimum statutory rate or other withholding
rate, including the maximum rate, as determined by the Committee in accordance
with the Plan.
If the obligation for the Participant’s Tax-Related Items is satisfied by
withholding Ordinary Shares as described herein, the Participant shall be deemed
to have been issued the full number of shares of Ordinary Shares issuable upon
vesting, notwithstanding that a number of the shares of Ordinary Shares is held
back solely for the purpose of paying the Tax-Related Items due as a result of
the vesting or any other aspect of the RSUs.
The Company may refuse to deliver any Ordinary Shares due upon settlement of the
RSUs if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described herein and such Ordinary
Shares will be forfeited. If the Participant is subject to taxation in more than
one jurisdiction, the Participant acknowledges that the Company or the Employer
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Participant hereby consents to any action reasonably taken by
the Company and the Employer to meet their obligation for Tax-Related Items. All
other Tax-Related Items related to the RSUs and any Ordinary Shares delivered in
payment thereof are the Participant’s sole responsibility.
9.Nature of Grant. In accepting the grant of the RSUs, the Participant
acknowledges, understands and agrees that:
(a)        the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, suspended or terminated by the
Committee at any time, as provided in the Plan and this Agreement;
(b)        the grant of RSUs are voluntary and occasional and do not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)        all decisions with respect to future grants of RSUs or other grants,
if any, will be at the sole discretion of the Company or the Committee, as
applicable, including, but not limited to, the form and timing of awards, the
number of Ordinary Shares subject to awards, and the vesting provisions
applicable to the awards;
(d)        the Participant shall not be entitled and shall be deemed to have
waived any possible entitlement, to any compensation for any loss he may suffer
as a result of the exercise by the Company or the Committee of, or its failure
to exercise, any of the discretions given to it by the Plan;
(e)        the grant of RSUs and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company, the Employer or any Affiliate
and shall not interfere with the ability of the Employer to terminate the
Participant’s employment or service relationship;
(f)        the Participant is voluntarily participating in the Plan;
(g)        the RSUs and the Ordinary Shares subject to the RSUs are not intended
to replace any pension rights or compensation;
(h)        the RSUs, the Ordinary Shares subject to the RSUs and the value of
the same are an extraordinary item of compensation outside the scope of the
Participant’s employment (and employment contract, if any) and are not part of
normal or expected compensation for any purpose, including calculating any
severance, resignation, termination, redundancy, dismissal,
4


aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH 16, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(i)        the future value of the Ordinary Shares underlying the RSUs is
unknown, indeterminable and cannot be predicted with certainty;
(j)        no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the Participant ceasing to have rights
under or to be entitled to RSUs, whether or not as a result of the Participant’s
termination of employment (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), and in consideration of the grant of the RSUs to which the Participant
is otherwise not entitled, the Participant irrevocably agrees to (x) never to
institute a claim against the Company, the Employer or any Affiliate and (y)
waive his or her ability, if any, to bring any such claim, and releases the
Company, the Employer and all Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction; by participating in the Plan, the Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and
(k)        if the Participant resides or is employed outside the United States,
the Participant acknowledges and agrees that the Company and any Affiliate shall
not be liable for any exchange rate fluctuation between the Participant’s local
currency and the U.S. Dollar that may affect the value of the RSUs or of any
amounts due pursuant to the settlement of the RSUs or the subsequent sale of any
Ordinary Shares acquired upon settlement.
10.Insider Trading and Market Abuse Laws. The Participant acknowledges that he
or she may be subject to insider trading restrictions and/or market abuse laws
in applicable jurisdictions, including the Participant’s country of residence,
which may affect the Participant’s ability to acquire or sell Ordinary Shares or
rights to Ordinary Shares (e.g., the RSUs) under the Plan during such times as
the Participant is considered to have “inside information” regarding the Company
(as defined by the laws in the applicable jurisdictions, including the
Participant’s country of residence). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult with his or her personal legal advisor on this matter.
11.Company Policies. The Participant acknowledges and expressly agrees to all of
the terms of the Company's policies in force and as may be amended or replaced
from time to time which apply (as indicated by the terms of such policies) in
respect of the grant of the RSUs and receipt of Ordinary Shares thereunder,
including (without limitation) the Company's Stock Ownership Policy, which may
apply mandatory holding periods to the Ordinary Shares acquired by the
Participant pursuant to the RSUs, and the Company's Recoupment of Incentive
Compensation Policy (also known as the “Clawback Policy”).
12.Compliance with Law. The Company shall not be required to issue or deliver
any Ordinary Shares pursuant to this Agreement pending compliance with all
applicable securities and other laws, rules and regulations (including any
registration requirements or tax withholding requirements) and compliance with
the rules and practices of any stock exchange upon which the Ordinary Shares are
listed.
5


aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH 16, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
13.Country Specific Addendum. Notwithstanding any provisions of this Agreement
to the contrary, the RSUs shall be subject to any special terms and conditions
for the Participant’s country of residence (and country of employment, if
different) set forth in the addendum to this Agreement (the “Addendum”). If the
Participant transfers residence or employment to another country reflected in
the Addendum, the special terms and conditions for such country will apply to
the Participant to the extent the Company determines, in its sole discretion,
that the application of such special terms and conditions is necessary or
advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of the RSUs and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer). In all circumstances, any
applicable Addendum shall constitute part of this Agreement.
14.No Advice Regarding Grant. The Company and the Employer are not providing any
tax, legal or financial advice, nor is the Company or the Employer making any
recommendations regarding the RSUs, the Participant’s participation in the Plan
or the Participant’s acquisition or sale of the underlying Ordinary Shares. The
Participant is hereby advised to consult with the Participant’s own personal
tax, legal and financial advisors regarding participation in the Plan before
taking any action related to the Plan.
15.Restriction on Transferability. Except to the extent expressly provided in
the Plan or this Agreement, the RSUs may not be sold, transferred, pledged,
assigned or otherwise alienated at any time. Any attempt to do so contrary to
the provisions hereof shall be null and void.
16.Rights as a Shareholder. The Participant shall not have voting or any other
rights as a shareholder of the Company with respect to the Ordinary Shares
issuable upon the vesting of RSUs until the date of issuance of such Ordinary
Shares. Upon settlement of the RSUs, the Participant will obtain, with respect
to the Ordinary Shares received in such settlement, full voting and other rights
as a shareholder of the Company.
17.Notices. Any notice given to the Participant shall be addressed to the
Participant at the address or electronic address listed in the Participant’s
electronic stock plan account held with the Administrator. The Company may, in
its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or the Administrator.
18.Binding Effect. This Agreement shall be binding upon, enforceable against,
and inure to the benefit of the Participant, including the Participant’s
personal representatives, and the Company and its successors and assigns.
19.Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Grant Date and the provisions of this Agreement, except terms
otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.
20.Severability. If all or any part of the Plan or this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of the Plan or this Agreement not
declared to be unlawful or invalid. Any provision of this Agreement (or part of
such provision) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such provision (or
part of such provision) to the fullest extent possible while remaining lawful
and valid.
6


aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH 16, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
21.Waiver. The waiver by the Company with respect to the Participant (or any
other Participant’s) compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the Participant of any provision of this Agreement.
22.Language. If the Participant is resident or employed outside of the United
States, the Participant acknowledges and agrees that it is his or her express
intent that the Plan, this Agreement and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the RSUs, be drawn up
in English. If the Participant has received the Plan, this Agreement or any
other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.
23.Electronic Signatures. Each party agrees that the electronic signatures,
whether digital or encrypted, of the parties included in this Agreement are
intended to authenticate this writing and to have the same force and effect as
manual signatures.  Delivery of a copy of this Agreement or any other document
contemplated hereby bearing an original or electronic signature by facsimile
transmission (whether directly from one facsimile device to another by means of
a dial-up connection or whether mediated by the worldwide web), by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original or electronic signature.
24.Data Privacy. The Company and its Affiliates hereby notify the Participant of
the following in relation to the Participant’s personal data and the collection,
processing and transfer of such data in relation to the grant of the RSUs and
the participation in the Plan pursuant to applicable personal data protection
laws. The collection, processing and transfer of the Participant’s personal data
is necessary for the Company’s administration of the Plan and the Participant’s
participation in the Plan, and the Participant’s denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant’s ability to participate in the Plan. As such, the Participant
expressly and voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein. Special provisions operate for Participants
located in Europe (see below) which do not rely on the Participant's consent as
the basis for lawful processing.
The Company and its Affiliates hold certain personal information about the
Participant, including (but not limited to) the Participant’s name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all RSUs or any other entitlement
to shares awarded, canceled, purchased, vested, unvested or outstanding in the
Participant’s favor for the purpose of managing and administering the Plan (the
“Data”). The Data may be provided by the Participant or collected, where lawful,
from third parties, and the Company and its Affiliates will process the Data for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such information is unnecessary for the processing purposes sought.
The Data will be accessible within the Company’s organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.
7


aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH 16, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
The Company and its Affiliates will transfer Data as necessary for the purpose
of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, the United States or elsewhere throughout the world.
The Participant hereby expressly authorizes (where required under applicable
law) the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares on the Participant’s behalf to a broker
or other third party with whom the Participant may elect to deposit any shares
acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion or blockage (for breach of applicable laws) of the Data and
(iv) oppose, for legal reasons, the collection, processing or transfer of the
Data that is not necessary or required for the implementation, administration
and/or operation of the Plan and the Participant’s participation in the Plan.
The Participant may seek to exercise these rights by contacting his or her local
Human Resources manager.
Where The General Data Protection Regulation (EU) 2016/679 and local
implementing data protection laws ("Data Protection Legislation") apply, the
Company and its Affiliates confirm that they will comply with Data Protection
Legislation when processing a Participant's data and that further information
about the processing of personal data is set out in the privacy notice which has
been made available by the employing company and to which the Participant has
previously been directed.
25.Controlling Law. The RSUs and this Agreement are governed by, and subject to,
the laws of England and Wales. The English courts will have exclusive
jurisdiction in respect of all disputes arising under or in connection with the
RSUs.


(Signature page follows)


8


aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH 16, 2020


--------------------------------------------------------------------------------

image31.jpg [image31.jpg]
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has executed this
Agreement, all as of the date first above written.


        CARDTRONICS PLC


        
        
        PARTICIPANT
        
        
        








--------------------------------------------------------------------------------

image41.jpg [image41.jpg]
ADDENDUM
This Addendum includes additional terms and conditions that govern the RSUs
granted to the Participant under the Plan if the Participant resides in, or is
employed in, one of the countries addressed herein. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and the
Restricted Stock Unit Agreement (the “Agreement”) to which this Addendum is
attached.
This Addendum also includes information regarding exchange control laws and
certain other issues the Participant should be aware of with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2017. The laws are often complex and change frequently. As
a result, the Company strongly recommends that the Participant not rely on the
information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date by the time the Participant vests in the RSUs or
sells the Ordinary Shares issued upon settlement of the RSUs.
In addition, the information contained in this Addendum is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure the Participant of any particular result. Accordingly,
the Participant is advised to seek appropriate professional advice as to how the
applicable laws in his or her country may apply to his or her situation.
If the Participant (i) is a citizen or resident of a country other than the one
in which he or she is currently working or residing, (ii) transfers to another
country after the RSU grant date, (iii) changes employment status to a
consultant position, or (iv) is considered a resident of another country for
local law purposes, the Company shall, in its discretion, determine the extent
to which the special terms and conditions contained herein shall apply to the
Participant.
AUSTRALIA
Terms and Conditions (General)
Form of Settlement. Notwithstanding any discretion contained in the Plan, the
RSUs only will be settled in Ordinary Shares which will be newly issued by the
Company. The RSUs do not provide any right for the Participant to receive a cash
payment.
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1197 (Cth) applies (subject to the conditions in the Act).
CANADA
Terms and Conditions (General)
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.


aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH 16, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
Form of Settlement. Notwithstanding any discretion contained in the Plan, the
RSUs only will be settled in Ordinary Shares. The RSUs do not provide any right
for the Participant to receive a cash payment.
Involuntary Termination Terms. In the event of the Participant’s involuntary
termination (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is providing service or the terms of the Participant’s
employment agreement, if any), vesting will terminate as of the date that is the
earlier of (i) the date the Participant receives a notice of termination from
the Employer, or (ii) the date the Participant is no longer actively rendering
services, regardless of any notice period or period of pay in lieu of such
notice required under local law (including, but not limited to, statutory law,
regulatory law, or common law). The Board or the chief executive officer of the
Company or an Affiliate, as applicable, shall have the exclusive discretion to
determine when the Participant is no longer actively employed or rendering
services for purposes of the RSUs.
Terms and Conditions Applicable if Participant Resides in Quebec
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Consentement Pour Recevoir Des Informations en Anglais. Les parties
reconnaissent avoir exigé la rédaction en anglais de la convention, ainsi que de
tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés en
vertu de, ou liés directement ou indirectement à, la présente convention.
Data Protection. The following provision supplements Section 24 of the
Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, its Affiliates and any
Administrator that may be selected by the Company to assist with the Plan to
disclose and discuss the Plan with their respective advisors. The Participant
further authorizes the Company and its Affiliates to record such information and
to keep such information in the Participant’s employee file.
Notifications
Securities Law Information. Canadian residents may not be permitted to sell or
otherwise dispose of any Ordinary Shares acquired upon vesting of the RSUs
within Canada. Canadian residents may only be permitted to sell or dispose of
any such Ordinary Shares if such sale or disposal takes place outside of Canada
on the facilities on which the Ordinary Shares are traded (i.e., on the NASDAQ).
Foreign Asset and Account Reporting Notification. If the Participant is a
Canadian resident, the Participant may be required to report his or her foreign
property on form T1135 (Foreign Income Verification Statement) if the total cost
of the foreign property exceeds C$100,000 at any time during the year. Foreign
property includes Ordinary Shares acquired under the Plan and may include the
RSUs. The RSUs must be reported - generally at a nil cost - if the C$100,000
cost threshold is exceeded because of other foreign property the Participant
holds. If Ordinary Shares are acquired, their cost generally is the adjusted
cost base of the Ordinary Shares (“ACB”). The ACB ordinarily would equal the
fair market value of the Ordinary Shares at the time of acquisition, but if the
Participant owns other Ordinary Shares, the ACB may have to be averaged with the
ACB of the other Ordinary Shares. The form T1135 generally must be filed by
April 30 of the following year. The Participant should consult with his or her
personal tax advisor to determine the Participant’s personal reporting
obligations.
GERMANY
A-2
aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH __, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
Terms and Conditions (General)
Definition of "Disability”: The definition of "Disability", instead of that
provided in this Agreement, shall be determined by the Company or the
Participant's Employer and in accordance with the Employer's relevant employment
policies, as may be in place from time to time.
Definition of "Qualified Retirement”: The definition of "Qualified Retirement",
instead of that provided in this Agreement, shall be determined by the Company
or the Participant's Employer and in accordance with the Employer's relevant
employment policies, as may be in place from time to time.
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank). For payments made
or received in connection with securities (including proceeds realized upon the
sale of Ordinary Shares), the report must be filed electronically by the fifth
day of the month following the month in which the payment was received. The form
of report (Allgemeine Meldeportal Statistik) can be accessed via Bundesbank’s
website (www.bundesbank.de) and is available in both German and English. The
Participant is personally responsible for complying with exchange control
restrictions in Germany.
Data Protection. The Company and its Affiliates confirm that they shall comply
with the General Data Protection Regulation (EU) 2016/679 and the relevant
implementing legislation when processing the Participant’s personal data for the
purpose of administering the Plan. Further information about the processing of
Participants’ personal data is set out in the privacy notice which is available
at: http://www.cardtronics.de/de/privacy.aspx and
http://www.cardtronics.de/en/privacy.aspx.
IRELAND
Terms and Conditions (General)
Definition of "Disability”: The definition of "Disability", instead of that
provided in this Agreement, shall be determined by the Company or the
Participant's Employer and in accordance with the Employer's relevant employment
policies, as may be in place from time to time.
Definition of "Qualified Retirement”: The definition of "Qualified Retirement",
instead of that provided in this Agreement, shall be determined by the Company
or the Participant's Employer and in accordance with the Employer's relevant
employment policies, as may be in place from time to time.
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Notifications
Director Notification Obligation. Irish residents who may be a director, shadow
director or secretary of an Irish subsidiary whose interest in the Company
represents more than 1% of the Company’s voting share capital are required to
notify such Irish Subsidiary in writing within a certain time period. This
A-3
aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH __, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).
MEXICO
Terms and Conditions (General)
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Plan Document Acknowledgement. By accepting the grant of RSUs, the Participant
acknowledges that he or she has received a copy of the Plan and the Agreement,
including this Addendum, which the Participant has reviewed. The Participant
further acknowledges that he or she accepts all the provisions of the Plan and
the Agreement, including this Addendum. The Participant also acknowledges that
he or she has read and specifically and expressly approves the terms and
conditions set forth in Section 9 of the Agreement, which clearly provides as
follows:
(1) The Participant’s participation in the Plan does not constitute an acquired
right;
(2) The Plan and the Participant’s participation in it are offered by the
Company on a wholly discretionary basis;
(3) The Participant’s participation in the Plan is voluntary; and
(4) None of the Company, the Employer or any Affiliate is responsible for any
decrease in the value of any Ordinary Shares acquired upon the RSUs vesting.
Nature of Grant. This provision supplements Section 9 of the Agreement:
By accepting the grant of RSUs, the Participant expressly recognizes that the
Company, with its principal operating offices at 2050 W Sam Houston Pkwy S,
Suite 1300, Houston, Texas, 77042, United States of America, is solely
responsible for the administration of the Plan and that the Participant’s
participation in the Plan and acquisition of Ordinary Shares under the Plan does
not constitute an employment relationship between the Participant and the
Company since the Participant is participating in the Plan on a wholly
commercial basis and the Participant’s sole employer is a Mexican legal entity
that employs the Participant and to which the Participant is subordinated (i.e.,
the Employer). Based on the foregoing, the Participant expressly recognizes that
the Plan and the benefits that he or she may derive from participating in the
Plan do not establish any rights between the Participant and the Employer and do
not form part of the employment conditions and/or benefits provided by the
Employer and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
the Participant’s participation in the Plan at any time without any liability to
the Participant.
The Participant further acknowledges that their participation in the Plan and
the offer of the RSU is a private offer.
A-4
aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH __, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
Finally, the Participant hereby declares that the Participant does not reserve
any action or right to bring any claim against the Company for any compensation
or damages regarding any provision of the Plan or the benefits derived under the
Plan, and the Participant therefore grants a full and broad release to the
Company, and its Affiliates, branches, representation offices, shareholders,
trustees, directors, officers, employees, agents, or legal representatives with
respect to any such claim that may arise.
Data Protection. The Company and its Affiliates confirm that they shall comply
with the General Data Protection Regulation (EU) 2016/679 and the relevant
implementing legislation when processing the Participant’s personal data for the
purpose of administering the Plan. Further information about the processing of
Participants’ personal data is set out in the privacy notice which is available
at: http://www.cardtronics.ie/contact/privacy.asp.
NEW ZEALAND
Terms and Conditions (General)
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Notifications
Securities Law Information. Warning: This is an offer of rights to receive
Ordinary Shares upon vesting of the RSUs subject to the terms of the Plan and
the Agreement. RSUs give you a stake in the ownership of the Company. You may
receive a return if dividends are paid on the Ordinary Shares. If the Company
runs into financial difficulties and is wound up, you will be paid only after
all creditors and holders of preferred shares have been paid. You may lose some
or all of your investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, you may not be given all the information usually required. You will also
have fewer other legal protections for this investment. You should ask
questions, read all documents carefully, and seek independent financial advice
before committing to participate in the Plan.
In addition, you are hereby notified that the documents listed below are
available for review on the Company intranet site at the web addresses listed
below:
1.The Company's most recent Annual Report (Form 10-K):
https://www.sec.gov/ix?doc=/Archives/edgar/data/1671013/000167101320000008/catm-201901231x10k.htm




2.The Company's most recent published financial statements (Form 10-Q or 10-K)
and the auditor’s report on those financial statements:
https://www.sec.gov/ix?doc=/Archives/edgar/data/1671013/000167101320000008/catm-201901231x10k.htm


3.The Plan:
https://www.sec.gov/Archives/edgar/data/1671013/000155837019001351/catm-20181231ex1035afae8.htm
A-5
aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH __, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
You acknowledge that you may have a copy of the above documents sent to you,
without fee, on written request being mailed to 2050 W Sam Houston Pkwy S, Suite
1300, Houston, Texas, 77042, United States of America.  The telephone number at
the executive offices is (832) 308-4000.
As noted above, you are advised to carefully read the materials provided before
making a decision whether to participate in the Plan. You are also encouraged to
contact your tax advisor for specific information concerning your personal tax
situation with regard to Plan participation.
SPAIN
Terms and Conditions (General)
Definition of "Disability”: The definition of "Disability", instead of that
provided in this Agreement, shall be determined by the Company or the
Participant's Employer and in accordance with the Employer's relevant employment
policies, as may be in place from time to time.
Definition of "Qualified Retirement”: The definition of "Qualified Retirement",
instead of that provided in this Agreement, shall be determined by the Company
or the Participant's Employer and in accordance with the Employer's relevant
employment policies, as may be in place from time to time.
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Nature of Grant. This provision supplements Section 9 of the Agreement:
In accepting the RSUs, the Participant consents to participating in the Plan and
acknowledges having received and read a copy of the Plan.
The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant the RSUs under the Plan to individuals who may
be employees of the Employer, the Company or any Affiliate throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any
Affiliate except as set forth in the Plan or Agreement. Consequently, the
Participant understands that the RSUs are granted on the assumption and
condition that such RSUs and any Ordinary Shares acquired upon vesting of the
RSUs shall not become a part of any employment contract (either with the
Employer or the Company or any Affiliate) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation) or
any other right whatsoever. In addition, the Participant understands that the
RSUs would not be granted but for the assumptions and conditions referred to
above; thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then the grant of the RSUs shall be null and void.
Further, the vesting of the RSUs is expressly conditioned on the Participant’s
continuous service, such that if the Participant’s service or employment
terminates for any reason whatsoever, the RSUs will cease to vest immediately
effective on the date of termination of the Participant’s service or employment.
This will be the case, for example, even if the Participant: (a) is considered
to be unfairly dismissed without good cause; (b) is dismissed for disciplinary
or objective reasons or due to a collective dismissal; (c) terminates service or
employment due to a change of work location, duties or any other employment or
contractual condition; (d) terminates service or employment due to the Company’s
or any Affiliate’s unilateral breach of contract; or (e) is terminated from
service or employment for any other reason whatsoever. Consequently, upon the
Participant’s termination of service or employment for any of the
A-6
aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH __, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
above reasons, the Participant will automatically lose any rights to the RSUs
that were unvested on the date of termination.
Notifications
Securities Law Notification. The RSUs described in the Plan and the Agreement,
including this Addendum, do not qualify under Spanish regulations as securities.
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory. The Plan and the Agreement,
including this Addendum, have not been nor will they be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.
Exchange Control Notification. The acquisition, ownership and sale of Ordinary
Shares under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness. Generally, the declaration must be made each January for
Ordinary Shares owned as of December 31 of the prior year; however, if the
amount of Ordinary Shares acquired or sold exceeds a specific threshold, the
declaration must be filed within one month of the acquisition or sale, as
applicable.
Foreign Asset / Account Reporting. Spanish residents are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Ordinary Shares held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceeds €1,000,000.
In addition, the Participant may be subject to certain tax reporting
requirements with respect to assets or rights that the Participant holds outside
of Spain, including bank accounts, securities and real estate if the aggregate
value for a particular category of assets exceeds €50,000 as of December 31 each
year. Ordinary Shares acquired under the Plan or other equity programs offered
by the Company constitute securities for purposes of this requirement, but
unvested awards (e.g., RSUs, etc.) are not considered assets or rights for
purposes of this reporting requirement. If applicable, the Participant must
report the assets on Form 720 by no later than March 31 following the end of the
relevant year. After the rights and/or assets are initially reported, the
reporting obligation will apply only if the value of previously-reported rights
or assets increases by more than €20,000 as of each subsequent December 31 or if
the Participant sells or otherwise disposes of previously-reported rights or
assets. The Participant should consult with his or her personal advisor to
determine the Participant’s obligations in this respect.
Data Protection. The Company and its Affiliates confirm that they shall comply
with the General Data Protection Regulation (EU) 2016/679 and the relevant
implementing legislation when processing the Participant’s personal data for the
purpose of administering the Plan.  Further information about the processing of
Participants’ personal data is set out in the privacy notice which is available
at: http://www.cardtronics.es/en/privacy.html.
UNITED KINGDOM
Terms and Conditions (General)
Definition of "Disability”: The definition of "Disability", instead of that
provided in this Agreement, shall be determined by the Company or the
Participant's Employer and in accordance with the Employer's relevant employment
policies, as may be in place from time to time.
A-7
aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH __, 2020

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]
Definition of "Qualified Retirement”: The definition of "Qualified Retirement",
instead of that provided in this Agreement, shall be determined by the Company
or the Participant's Employer and in accordance with the Employer's relevant
employment policies, as may be in place from time to time.
Settlement in Ordinary Shares. Notwithstanding any discretion in the Plan to
settle the RSUs in cash, due to tax law considerations in the United Kingdom,
the RSUs will be settled in Ordinary Shares only. The RSUs do not provide any
right for the Participant to receive a cash payment.
Tax Acknowledgment. Without limitation to Section 8 of the Agreement, the
Participant hereby agrees that he is or she is liable for all Tax-Related Items
and hereby covenants to pay all such Tax-Related Items, as and when requested by
the Company or (if different) the Employer or by HMRC (or any other tax
authority or any other relevant authority).  The Participant also hereby agrees
to indemnify and keep indemnified the Company and (if different) the Employer
against any Tax-Related Items that they are required to pay or withhold on the
Participant’s behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority).
Data Protection. The Company and its Affiliates confirm that they shall comply
with the General Data Protection Regulation (EU) 2016/679 and the relevant
implementing legislation when processing the Participant’s personal data for the
purpose of administering the Plan.  Further information about the processing of
Participants’ personal data is set out in the privacy notice which is available
at:http://www.cardtronics-uk.com/contact/privacy.asp.
UNITED STATES
Notifications
Code Section 409A. For U.S. taxpayers, it is the intent that the grant of RSUs
as set forth in the Agreement shall qualify for exemption from or comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended and restated (the “Code”), and any ambiguities herein will be
interpreted to so qualify or comply. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Agreement as may be necessary to ensure that
all payments provided for under the Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representation that the grant,
vesting, or settlement of the RSUs will be exempt from or comply with Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to the grant, vesting or settlement of the RSUs granted pursuant
to the Agreement. The Company will have no liability to the Participant or any
other party if the RSUs, the delivery of Ordinary Shares upon settlement of the
RSUs or other payment hereunder that is intended to be exempt from, or compliant
with, Section 409A of the Code, is not so exempt or compliant, or for any action
taken by the Company with respect thereto.
* * *


A-8
aPPROVED FOR USE: CATM COMPENSATION COMMITTEE – MARCH __, 2020